Title: List of Books for the Department of State, [ca. 24 December] 1804
From: Madison, James
To: 


[ca. 24 December 1804]



D   


La Commerce maritime 2. v. 8vo.
2.   


Correspondence de Louis XVI. 2. v. 8vo.
2.375


Rivalité de la France et de l’Angleterre. 8 vo.
1.375


Economie Politique. de Say. 2. v. 8vo.
3.875


Atlas de Mentelle fol.
54.   


Statistique de la France. 7. v. 8vo. et cartes
20.   


Tableau de l’Espagne de Burgoing. 3. v. 8vo.
7.   


de la Russie  2. v. 8vo.
4.625


Table des traités par Koch. 2. v. 8vo.
3.50 


Recueil des traites par Martens. 7. v. 8vo.
 15.75 



114.50


